Citation Nr: 1760732	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  15-38 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bladder cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1959 to July 1980, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran requested a local VA hearing.  In a statement received in January 2016, he withdrew the hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDING OF FACT

The Veteran's bladder cancer was not caused or aggravated by a disease or injury in his active service.


CONCLUSION OF LAW

The criteria for service connection for bladder cancer have not been met.  38 U.S.C. §§ 1110, 1116, 1131, 11135103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran contends that his diagnosed bladder cancer is the result of exposure to herbicide agents during service in Vietnam.  He reported in a March 2013 statement that he had been diagnosed with bladder cancer by Dr. N.S. at Medical Center Dallas Hospital.  He submitted private treatment records from February 2011 also noting a diagnosis of a bladder tumor.

Service treatment records are negative for complaints, findings, or diagnoses related to bladder cancer.  Post-service treatment records from Dr. N.S. reveal that, in May 2013, the Veteran was seen and evaluated as a follow-up to his history of bladder cancer.  Dr. N.S. related that bladder malignancy had been diagnosed in 2011 as TCC Ta, G1-2, and had been treated with transurethral resection (TUR).  The Veteran's last treatment had been in February 2011, and his January 2013 cytology was negative.  Dr. N.S.'s impression was "history of malignancy bladder."

In June 2013, the Veteran submitted a statement contending he was exposed to Agent Orange in Vietnam, from August 1968 to August 1969.  He indicated that he applied Agent Orange in pure form on weeds and brush, using a hand-pumped fire extinguisher.  He additionally noted that in December 2010, he first discovered blood in his urine, and was referred to Dr. N.S. by his primary care physician.  After a cystoscopy, Dr. N.S. noted an indication of cancer in his bladder, and it was removed by surgery in February 2011.

This record shows that the Veteran has a current disability in the form of the residuals of the TUR used to successfully treat the bladder malignancy.  Because he served in Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C. § 1116(f) (2012).  Accordingly, the first and second elements of service connection are established.

The remaining question is whether there is a link or nexus between an in-service event and the current disability.  Bladder cancer is not among the listed diseases subject to presumptive service connection on the basis of herbicide exposure.  38 C.F.R. § 3.307(e) (2017).  Service connection can, nonetheless, be established with evidence of direct service incurrence.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).

The Board notes that the Veteran has not been afforded a VA examination or medical opinion for bladder cancer.  VA's duty to assist includes scheduling a VA examination when necessary.  VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing that certain diseases manifested during an applicable presumptive period for which the veteran qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but there is insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C. § 5103A(d)(2) (2012); 38 C.F.R. § 3.159(c)(4)(i) (2016); Id. at 79, 81 (2006).

In this case, there is no indication that the Veteran's current bladder cancer residuals are associated with active service, to include exposure to Agent Orange or herbicide agents.  The Veteran's assertions alone of such a relationship are insufficient to trigger the duty to get an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (holding that a veteran's assertion that a service-connected condition caused the claimed disability was insufficient alone to trigger the duty to provide an examination).  There is no other evidence that the bladder cancer was caused or aggravated by in-service herbicide exposure.  VA's duty to provide an examination has therefore not been triggered. 

There is no competent and probative evidence of a nexus between the Veteran's bladder cancer and an in-service injury or event, to include exposure to herbicides.  

The evidence in favor of the Veteran's claim consists of his statements conveying his belief that bladder cancer was caused by the in-service herbicide exposure.  Such an opinion involves complex medical and scientific questions that a lay person would not be competent to answer.  See e.g. 38 U.S.C. § 1116(b)(1) (2012) (requiring the Secretary to make a determination based on sound medical and scientific evidence, before adding a disease to the list of conditions subject to presumptive service connection based on herbicide exposure).  As the Veteran has not been shown to have medical or scientific training and expertise, he is not competent to render a probative opinion on a medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

As there is no competent and probative evidence that the Veteran's bladder cancer was incurred in or otherwise related to service, to include exposure to Agent Orange or herbicide agents, the preponderance of the evidence is against the claim for service connection for bladder cancer.


ORDER

Entitlement to service connection or bladder cancer is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


